DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention/Group I (Claims 1-9) in the reply filed on 12/4/2020 is acknowledged, however, Applicant’s amendments to the claims render the previously outlined groups patentably indistinct, and therefore, the restriction requirement mailed on 10/27/2020 has been withdrawn. 
Applicant’s amendment filed 12/4/2020 has been entered.
Claims 1-13 and 15-20 remain pending and are examined below. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/13/2019 and 11/4/2020 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “114” has been used to designate both “hard stop feature 114” and “counter knife angle 114” (see Para. 0038).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid 


Specification
The disclosure is objected to because of the following informalities:
-Paragraph 0028 recites “electrotechnical linear actuator” but this should instead be “electromechanical linear actuator”.
-Paragraph 0028, line 1, “supply system 14)” should instead be “supply system 14”.
-Paragraph 0035 recites “proving frame 52” but should instead be recited as “pivoting frame 52”.
-Paragraph 0038, recites “114” as both “hard stop feature 114” and “counter knife angle 114”
Appropriate correction is required.


Claim Objections
Claims 8, 12, and 15 are objected to because of the following informalities:  
-Claim 8, line 6 recites “coupled to the pivoting frame a second pivot point” however, would be recited as “coupled to the pivoting frame at a second pivot point”.
-Claim 12, line 3, “the output” should instead be recited as “an output”.
-Claim 15, line 5, “with stationary knife” should instead be “with the stationary knife”
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, lines 7-8 recite “a feed roll rotatably mounted to the pivoting frame and positioned to engage the wrap material roll when loaded into the wrap material supply system”. This limitation renders the claim indefinite as it is unclear as to what is meant by “positioned to engage the wrap material roll when loaded into the wrap material supply system”. Specifically the recitation “when loaded into the wrap material supply system” poses the question as to what is “loaded into the wrap material supply system”. It is unclear as to whether or not Applicant is referring to the “feed roll” being “loaded into the wrap material supply system” or another feature (i.e. material roll). If referring to the feed roll, it is further unclear as to what is meant by the feed roll being “loaded”. Because of this lack of clarity, the claimed invention is viewed as indistinct and therefore rendering the scope of the claim unascertainable. Claims 10 and 16 recite similar limitations and are therefore rendered indefinite for the same reasons as Claim 1.
Regarding Claim 6, lines 5-6 recite “the pivoting frame remains substantially stationary taken about the first pivot point” and lines 8-9 recite “the counter knife arm remains substantially stationary taken about the second pivot point”. These limitations render the claim indefinite as it is unclear as to what is meant by “substantially stationary” and how much movement, if any, can be viewed as “substantially stationary” and it is further unclear as to what is meant by “about the first [second] pivot point”. While one can presume such statements are referring to the structures being stationary “relative” to the pivot point, this is merely an assumption and it is not clear.
Regarding Claim 11, line 4 recites “the counter knife arm remains substantially stationary”. This limitation renders the claim indefinite as it is unclear as to what is meant by “substantially stationary’ and how much movement, if any, can be viewed as “substantially stationary”.
Regarding Claim 15, lines 4-6 recite “a counter knife angle…brought into contact with stationary knife by rotation of the counter knife arm rotates when the output of the actuator moves”. This limitation renders the claim indefinite as it is unclear what Applicant is attempting to encompass by such language. Specifically, it is unclear as to what “rotates” is attempting to refer to in the phrase “by rotation of the counter knife arm rotates when”. 
Claims 2-5, 10, 12 and 17-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as they depend from at least one of the claims outlined as indefinite above. 

Claim Interpretation
Regarding the term “aft” in Claim 9, the term is viewed as “trailing” “in relation to the  direction in which the round baler 10 (or other baler equipped with the wrap material supply system 14) is moved across a field during usage” in view of Paragraph 0028 of Applicant’s specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, 10, 11, 16, 17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Olander (US PGPUB 2010/0192516).
Regarding Claim 1, Olander discloses a wrap material supply system (20 including “wrapping apparatus 92” act as a supply system; Figure 1) utilized to deliver wrap material (94; Figure 8) from a wrap material roll (110) for application around a crop bale (90), the wrap material supply system (20) comprising:
a baler housing (side walls 28, 30 and housing 100; note that the “baler 20” includes “wrapping apparatus 92” and therefore, “the housing 100” can be reasonably viewed as a portion of the baler housing) containing a baling chamber (36; Para. 0027);
a drive roll (38, 40) rotatably mounted to the baler housing (sidewalls 28, 30; Para.0028; note that in the rolls 38, 40 must be mounted in some manner to the walls/housing of the baler);
a pivoting frame (136; see Figures 6-11 (clearly depicted in Figure 11)) coupled to the baler housing (28, 30, 100) at a first pivot point (transverse axis 138; Para. 0043);
a feed roll (116; Figures 6-11) rotatably mounted to the pivoting frame (136) and positioned to engage the wrap material roll (110) when loaded into the wrap material supply system (20; Para. 0040);
a drive belt (98; Figures 6-10) transmitting rotation from the drive roll (38, 40) to the feed roll (116) when the drive belt (98) is tensioned (“belt-engaged position”; Figures 9-10; Paras. 0045-0046; see “NOTE” below); and
an actuator (“positioning device 148”; Figures 7-10) mechanically linked (via arms 140 and cam followers 144) to the pivoting frame (136) and controllable to rotate the pivoting frame (136) about the first pivot point (axis 138) to move the feed roll (116) relative to the drive roll (38, 40), tension the drive belt (98), and initiate feeding of the wrap material (94) from the wrap material roll (110) into the baling chamber (36; see Para. 0043).

NOTE: as can be seen in Figures 7-10, as the feed roller 116 engages the belt 98, the tension must be increased as the belt is deflected an amount during the engagement


Regarding Claim 2, Olander discloses the pivoting frame (136) is rotatable about the first pivot point (138) between: a home position (Figures 9-10) in which the feed roll (116) is spaced from the drive roll (38, 40) by a first distance; and a pivoted position (Figures 7-8) in which the feed roll (116) is spaced from the drive roll (38, 40) by a second distance greater than the first distance (note that as shown in Figures 7-10, the feed roll 116 moves towards and away from belt 98 and therefore, towards and away from the drive rolls 38, 40, further note that either position of Figures 7/8 or Figures 9/10 can be viewed as the home or pivoted position because as claimed, the positions are not further distinguished from each other).

Regarding Claim 5, Olander discloses a counter knife arm (140; see Para. 0049 which discloses “transverse member 166” acting as a counter knife) mechanically coupled between an output of the actuator (148) and the pivoting frame (136; see Para. 0043).

Regarding Claim 6, Olander discloses the output of the actuator (148) is movable from a first end position (Figures 7, 8), through an intermediate position (between Figures 7/8 and 9/10), and to a second end position (Figures 9, 10);
wherein the counter knife arm (140) rotates about a second pivot point (about 142) as the output of the actuator (148) moves from the first end position (Figures 7, 8) into the intermediate position, while the pivoting frame (136) remains substantially stationary taken about the first pivot point (138; note the configuration of slot 146 comprising the follower 144 as the shape is generally vertical and therefore the frame 136 will be “substantially” stationary during an initial movement from Figures 7-8); and
wherein the pivoting frame (136) rotates about the first pivot point (138) as the output of the actuator (148) moves from the intermediate position into the second end position (Figures 9, 10), while the counter knife arm (140) remains substantially stationary taken about the second pivot point (142; note that as arm 140 is rotated, the slot 146 becomes more horizontal (see Figures 9-10) and therefore the feed roller 116/pivoting frame 136 will move to a greater extent in comparison to the knife arm 140 and therefore the knife arm can be viewed as “substantially stationary” when the slot becomes substantially horizontal as shown in Figures 9-10).


Regarding Claim 10, Olander discloses a wrap material supply system (20 including “wrapping apparatus 92”) utilized to deliver wrap material (94) from a wrap material roll (11) for application around a crop bale (90), the wrap material supply system comprising:
a baler housing (side walls 28, 30 and housing 100; note that the “baler 20” includes “wrapping apparatus 92” and therefore, “the housing 100” can be reasonably viewed as a portion of the baler housing) containing a baling chamber (36; Para. 0027); 
a pivoting frame (136; see Figures 6-11 (clearly depicted in Figure 11)) coupled to the baler housing at a first pivot point (138; Para. 0043);
a drive roll (38, 40) rotationally driven during operation of the wrap material supply system (20; Para.0028); 
a feed roll (116; Figures 6-10) mounted to the pivoting frame (136) and positioned to engage the wrap material roll (110) when loaded into the wrap material supply system (20; Para. 0040);
a drive belt (98) transmitting rotation from the drive roll (38, 40) to the feed roll (116) when the drive belt (98) is tensioned (shown in Figures 9-10); and
an actuator (148; Figures 5-10) mechanically linked to the pivoting frame (136) to move the feed roll (116) relative to the drive roll (38, 40) and being movable from a first end position (Figures 7-8), through an intermediate position (between Figures 7/8 and Figures 9/10), and to a second end position (Figures 9-10; Para. 0043);
wherein the actuator (148) moves from the first end position into the intermediate position, while the drive belt remains in a slack state (Figures 7, 8) in which the drive roll (38, 40) and the feed roll (116) are rotationally decoupled (note that in Figures 7-8 the belt 98 is not further tensioned by engagement with the feed roll 116 and is therefore in a “slack” state relative to Figures 9-10); and
wherein the drive belt (98) is tensioned (via engagement with feed roll 116; Figures 9-10) to initiate feeding of the wrap material (94) from the wrap material roll (110) as the actuator (148)  moves from the intermediate position into the second end position (Figures 9, 10; Paras. 0045-0046).

Regarding Claim 11, Olander discloses a counter knife arm (140; Figures 5-10) rotatable relative to the feed roll (116) and mechanically linked to an output of the actuator (148);
wherein the counter knife arm (140) remains substantially stationary as the output of the actuator (148) moves from the intermediate position into the second end position (Figures 9, 10; note that as arm 140 is rotated, the slot 146 becomes more horizontal (see Figures 9-10) and therefore the feed roller 116/pivoting frame 136 will move to a greater extent in comparison to the knife arm 140 and therefore the knife arm can be viewed as “substantially stationary” when the slot becomes substantially horizontal as shown in Figures 9-10).

Regarding Claim 16, Olander discloses a wrap material supply system (20; Figure 1) utilized to deliver wrap material (94; Figure 8) from a wrap material roll (110) for application around a crop bale (90), the wrap material supply system (20) comprising:
a baler housing (28, 30, and 100; see Figures 1, 5, 6) containing a baling chamber (36) and a feed opening (between plate 96 and curtain 168; see Figures 6-10) through which the wrap material (94) is delivered into the baling chamber (36; see Para. 0044);
a pivoting frame (136) coupled to the baler housing at a first pivot point (138; Figures 6-10);
a drive roll (38, 40) coupled to the baler housing (28, 30, 100) and rotatable relative thereto (Para. 0028); 
a feed roll (116; Figures 6-10) positioned to engage the wrap material roll (110) when loaded into the wrap material supply system (see Para. 0040);
a drive belt (98) extending around the drive roll (38, 40) and the feed roll (116; see Figures 9-10 as when roll 116 engages the belt 98, the belt extends partially around the roll 116), the drive belt (98) residing in (i) a slack state when the pivoting frame (136) resides in a home position (Figures 7-8) to rotationally decouple the feed roll (116) from the drive roll (38, 40; note that in Figures 7-8 the belt 98 is not further tensioned by engagement with the feed roll 116 and is therefore in a “slack” state relative to Figures 9-10), and (ii) a tensioned state when the pivoting frame (136) resides in a pivoted position (Figures 9-10) to rotationally couple the feed roll (116) to the drive roll (38, 40 via belt 98; Paras. 0045-0046); and
an actuator (“positioning device 148”) coupled between the baler housing (28, 30, 100) and the pivoting frame (136), the actuator (148) controllable to rotate the pivoting frame (136) about the first pivot point (138) from at the home position (Figures 7-8) to the pivoted position (Figures 9-10; see Para. 0043).

Regarding Claim 17, Olander discloses the wrap material (94) is imparted with a wrap material output trajectory when discharged toward the feed opening (between 96 and 168) and wherein the wrap material output trajectory is shifted towards the feed opening when the pivoting frame (136) rotates from the home position into the pivoted position (see “Annotated Views of Figures 8 and 10”).

    PNG
    media_image1.png
    469
    1173
    media_image1.png
    Greyscale

Annotated Views of Figures 8 and 10


Regarding Claim 19, Olander discloses the actuator (148) comprises an output (i.e. end of piston 150 attached to 140; Figure 5) movable between a first end position, a second end position, and an intermediate position between the first end position and the second end position; and wherein rotation of the pivoting frame (136) about the first pivot point (138) commences as the output of the actuator (148) moves through intermediate position and toward the second position (Figures 9, 10; Para. 0043).

Regarding Claim 20, Olander discloses a counter knife arm (140) coupled between the output of the actuator (148) and the pivoting frame (136) and wherein the counter knife arm (140) rotates about a second pivot point (142; Figures 6-10) as the output of the actuator (148) moves from the first end position to the intermediate position (see Para. 0043; Figures 6-10; note that any position between the end positions shown in Figures 7/8 and 9/10 can be viewed as an intermediate position).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Olander (US PGPUB 2010/0192516), in view of Feraboli (US PGPUB 2007/0157556).
Regarding Claim 18, Olander discloses essentially all elements of the claimed invention but fails to explicitly disclose a guide roll positioned adjacent and forming a nip with the feed roll, wherein when the pivoting fame resides in the pivoted position, a straight line extending from the nip in the direction of the wrap material output trajectory intersects the feed opening in the baler housing.
Attention can be brought to the teachings of Feraboli. Feraboli discloses another moveable feed roll (27; Figure 1) attached to a pivoting frame (1) and further discloses a guide roll (26) positioned adjacent and forming a nip with the feed roll (27; as shown; Para. 0042), wherein when the pivoting fame (1) resides in a pivoted position (Figure 2), a straight line extending from the nip in the direction of a wrap material output trajectory (3’) intersects the feed opening (38) in a baler housing (See Para. 0045).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated an additional guide roll to define a nip with the feed roll (116) of Olander as taught by Feraboli. By incorporating an additional guide roll into Olander, the wrap material trajectory can be further controlled and therefore insuring that the material is received within the feed opening. 
Note that in the event that the resulting combination would not disclose a nip wherein a straight line extending from the nip in the direction of the wrap material output trajectory intersects the feed opening in the baler housing, in which the Examiner does not concede to, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have rearranged the rolls accordingly as it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. In this particular instance, it would be beneficial to align the nip with the feed opening to insure the proper material feeding. Please note that in the instant application, applicant has not disclosed any criticality for the claimed limitations.
Allowable Subject Matter
Claims 3-4, 7-9, 12, 13 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 3 and 4, Olander discloses several features of the claimed invention (refer to the 102 rejections above), however, Olander does not explicitly disclose the wrap material supply system being configured such that when the pivoting frame is in the home position the feed roll is closer to the drive roll (see Claim 2) and the belt is in a slack stated such that the feed roll and drive roll are rotationally decoupled and further fails to disclose when the pivoting frame is in the pivoted position, the feed roll is farther from the drive roll and are rotationally coupled to each other as the belt is in a tensioned state (see Claim 3). Pertaining to Claim 4, while Olander discloses the features of Claim 2, Olander fails to explicitly disclose the limitations of Claim 2 in combination with the rotation of the pivoting frame from the home position into the pivoted position rotates the wrap material output trajectory toward the feed opening (as claimed in Claim 4).
Further, it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Olander to achieve such claimed limitations without the use of improper hindsight as motivation and significant structural modifications that would fall outside the scope of obviousness or render the system of Olander inoperable. 

Regarding Claim 7, Olander discloses several features of the claimed invention (refer to the 102 rejections above), and Olander further discloses a stop feature (160) fixedly coupled to the baler housing and positioned to arrest rotation of the counter knife arm (140), however, Olander does not explicitly disclose the stop feature arresting rotation when the output of the actuator moves into the intermediate position as the counter knife arm (140) will only be arrested at the end position of the actuator. Further it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Olander to be configured in this manner. Therefore, these limitations in combination with the limitations of Claim 6 (in which Claim 7 depends from), render the subject matter of the claim allowable over the prior art. 
Regarding Claims 8-9, Olander discloses essentially all elements of the claimed invention including the counter knife arm (140; see Figure 5) comprising a first end portion coupled to the output of the actuator (148), a second end portion terminating in a counter knife angle (166; Figure 7), and an intermediate portion between the first end portion and the second end portion, however, fails to disclose the intermediate portion (comprising slot 146) coupled to the pivoting frame (136) at a second pivot point. Further it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Olander to be configured in this manner. Therefore, these limitations in combination with the limitations of Claim 5 (in which Claim 8 depends from), render the subject matter of the claim allowable over the prior art. Note Claim 9 is also indicated as allowable subject matter for the same reasons as the claim depends from Claim 8. 
Regarding Claim 12, Olander discloses essentially all elements of the claimed invention including the limitations of Claim 10 (see 102 rejections above) but fails to explicitly disclose as the output of the actuator (148) moves from the intermediate position into the second end position, the roll spacing increases to tension the drive belt and initiate feeding of the wrap material from the wrap material roll. Further it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Olander to be configured in this manner. 
Regarding Claim 13, Olander discloses essentially all elements of the claimed invention including the limitations of Claim 10 (see 102 rejections above) but fails to explicitly disclose the counter knife arm is couples to the pivoting frame at a second pivot point. Further it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify Olander to be configured in this manner. Therefore, these limitations in combination with the limitations of Claim 11 (in which Claim 13 depends from), are viewed as allowable subject matter.
Claim 15 is also indicated as allowable subject matter for the same reasons as the claim depends from Claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Merritt (US Patent 4,768,431), Wagstaff (US Patent 4,896,477), and Boushek (US Patent 4,324,552) each disclose different drive belt tensioning mechanisms.
-Ratzlaff (US Patent 5,216,873) discloses a pivoting frame (154; Figures 6-7) and a roll (170) configured to pivot and tension a drive belt (168) to drive a feed roll (102; see Col 8, lines 11-28).
-Anstey (US Patent 4,956,960) discloses a pivoting frame arrangement. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        1/15/2021